Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 12/3/18.  Claims 1-20 have been examined and are pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims  1, 14 and 1, respectively of U.S. Patent No 10,785,222 B2  in view of Mahaffey et al (US 2014/0189808 A1)  as follows (see Table below) : 
 Claim 1 of the ’222 patent recites:
 (i) detecting a request from an extension installed on a browser to access a data network;
(ii) initiating another request from the extension to a server to retrieve authentication data to access the data network
(iii) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
(iv) transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data;
The ’222 patent does not recite:
(v)  storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server
Mahaffey teaches:
(v)  storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server ( Mahaffey:  [0076]; [0092] ref FIG 2B; [0102] ref FIG 4C) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey re: storing data transferred between the data network and the browser with those of the ’222 patent in order to be able to use stored authentication data for “subsequent interactions” with the server (Mahaffey [0083]) 





App #16/158169
US 2020/0120167 A1
App #16/158167
(US 10,785,222 B2)


Claim 1: A method, comprising:
   (i) detecting a request from an extension installed on a browser to access a data network;
  (ii) initiating another request from the extension to a server to retrieve authentication data to access the data network;
   (iii) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
   (iv) transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the  authentication data; and
  (v)  storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.

Claim 1 A method, comprising:
   (i) detecting a request from an extension installed on a browser to access a data network;
  (ii) initiating another request from the extension to a server to retrieve authentication data to access the data network;
  (iii) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
  (iv) transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data;
 (v)  presenting an overlay on the browser, the overlay being configured to indicate a login status associated with the data network; and monitoring a cookie and data transferred between the data network and the browser at an application layer or data layer after access to the data network has been provided to the browser in response to the request and revoking the access if the data network transmits other data to modify the cookie to stop access by the browser to the data network


Claim 12  A system, comprising:
(i) a computer memory configured to store authentication data and data transferred between a browser and data network; and a computer processor 
configured to detect a request from an extension installed on a browser to access a data network, 
(ii) to initiate another request from the extension to a server to retrieve authentication data to access the data network, 
(iii) to transfer from the server to the extension the authentication data and an instruction to the extension to generate a further request, 
(iv) to transmit the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data, and 

(v) to store one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.

Claim 13 A system, comprising:
(i) a storage facility configured to store authentication data and data 
transferred between a browser and a data network; and a processor 
configured to detect a request from an extension installed on a browser to access a data network, 
(ii) to initiate another request from the extension to a server to retrieve authentication data to access the data network, 
(iii) to transfer from the server to the extension the authentication data and an instruction to the extension to generate a further request, 
(iv) to transmit the further request […] to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data, 


(v) to present an overlay on the browser, the overlay being configured to indicate a login status associated with the data network, and to monitor a cookie and data transferred between the data network and the browser at an
application layer or data layer after access to the data network has been provided to the browser in response to the request and to revoke the access if the data network transmits other data to modify the cookie to stop access by the browser to the data network.



  (i) detecting a request from an extension installed on a browser to access a data network;
 (ii) initiating another request from the extension to a server to retrieve authentication data to access the data network;
(iii)  transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
(iv)   transmitting the further request to the data network from the browser, the request comprising the authentication 
(v) storing one or more portions of data transferred between the data network and the browser, the one or more portions of data being evaluated by the server.


  (i) detecting a request from an extension installed on a browser to access a data network;
(ii) initiating another request from the extension to a server to retrieve authentication data to access the data network; 
(iii) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request;
(iv) transmitting the further request to the data network from the browser, the request comprising the authentication data from the server 
 (v)  presenting an overlay on the browser, the overlay being configured to indicate a login status associated with the data network; and monitoring a cookie and data transferred between the data network and the browser at an application layer or data layer after access to the data network has been provided to the browser in response to the request.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al (US 2014/0189808 A1) in view of Lander et al US 2018/0097802 A1)
Regarding Claim 1, Mahaffey teaches a method, comprising:
Mahaffey: [0044] browser “plug-in”; [0113] ref FIG 5 – “installed browser extension”) to access a data network  (FIG 1 – Request 120, [0093] FIG 3A Request 301; [0102] ref FIG 4C);
initiating another request from the extension to a server to retrieve authentication data to access the data network (Mahaffey  [0047]; [0050]; [0113] ref FIG. 5 “An installed browser extension sends an authentication request to the authentication server”) 
transferring from the server to the extension the authentication data […] (Mahaffey : [0083] “the server can provide a token that the client stores and provides to the server in subsequent interactions”.) ;
transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the  authentication data;  (Mahaffey :  [0113] FIG 5; [0136]) 
storing one or more portions of data transferred between the data network and the browser (Mahaffey:  [0076]; [0092] ref FIG 2B; [0102] ref FIG 4C server uses stored credentials.)  the one or more portions of data being evaluated by the server (Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]) 
Mahaffey does not explicitly teach: 
(i) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request  ;
Lander teaches:
(i) transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request  (Lander:  [0165]-[0169] ref FIG 10) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lander re: instructions for  with those of Mahaffey re: response including redirection (Mahaffey : [0132]  The server sends a response to the client, which may contain … a URL to redirect browser to (e.g. that includes a token) form data to post to a given URL) since Lander makes explicit that which is suggested by Mahaffey in this regard. 
Claims 12 and 20 do not teach or define any new limitations above Claim 1.  Therefore similar reasons for rejection apply.


Lander FIG 10 


    PNG
    media_image1.png
    393
    687
    media_image1.png
    Greyscale


Regarding Claim 2 Mahaffey teaches the medhod of claim 1 including storing the authentication data before the detecting the request (Mahaffey:  [0076]; [0092] ref FIG 2B) the authentication data being retrieved by another browser from the data network in response to a prior request ((Mahaffey: [0093]- [0094] ref FIG 3A – authorizing client 324; [0136]  “client sets cookies based on a previous session”) 
Regarding Claim 3 Mahaffey teaches the method of claim 2, wherein the another browser is the browser. (Mahaffey
Regarding Claim 4  Mahaffey  teaches The method of claim 1, wherein the authentication data comprises a session cookie generated by the data network  and transmitted to the server over HTTP (Mahaffey : [0044];  [0136]) and configured to be stored at a location automatically determined by the server.(Mahaffey :  [0102] ref FIG 4C server uses stored credentials) 
Regarding Claim 5, Mahaffey teaches the method of claim 1,  wherein the request is a GET request (Mahaffey : [0136])
Claim 18 does not teach or define any new limitations above claim 5.  Therefore similar reasons for rejection apply
Regarding Claim 6, Mahaffey teaches the method of claim 1including authentication using stored data (Mahaffey:  [0102] ref FIG 4C server uses stored credentials.)
Lander teaches: 
wherein the further request is a POST call configured to provide authentication data to the data network, the data network providing data access to the extension and the browser upon accepting the authentication data. (Lander teaches: [0176]; [0206]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lander re: posting of authentication data with those of Mahaffey re: the server providing authentication information  (Mahaffey:  [0102] ref FIG 4C server uses stored credentials.) since Lander makes explicit a mechanism for providing this functionality.
Regarding Claim 7 Mahaffey teaches the method of claim 1 further comprising evaluating a copy of the data transferred between the data network and the browser, Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]) 
Regarding Claim 8,  Mahaffey teaches the method of claim 1 further comprising evaluating a copy of the data transferred between the data network and the browser after the data has been stored by the server. (Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]; [0137]; [0139])
Regarding Claim 9, Mahaffey teaches the method of claim 1 further comprising evaluating a copy of the data transferred between the data network and the browser after the data has been stored by the server, to generate an assessment based on the evaluating the copy. (Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]; [0137]; [0139])
Regarding Claim 10 Mahaffey teaches the method of claim 1 wherein the storing the one or more portions of data transferred between the data network and the browser comprises evaluating one or more attributes associated with the data (Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]; [0137]; [0139])
Regarding Claim 11 Mahaffey teaches the method of claim 1 wherein the storing the one or more portions of data transferred between the data network and the browser comprises evaluating one or more attributes associated with the data (Mahaffey : [0063] (5) “… evaluating client-supplied information”; [0076]; [0137]; [0139])
Regarding Claim 13 Mahaffey teaches the system of claim 12, wherein the extension is configured to be in data communication with the server. . (Mahaffey
Regarding Claim 14 Mahaffey teaches the system of claim 12wherein the extension is configured to transfer the data with the data network and the server substantially simultaneously. (Mahaffey :[0050]; [0106] ) 
Regarding Claim 15 Mahaffey teaches the system of claim 12 including session cookies (Mahaffey : [0044];  [0136])
Lander teaches:
wherein the extension is configured to track (Lander: [0158]; [0180]  ref FIG 11)  in a native application the data transferred between the browser and the data network (Lander: [0073] ref FIG 6; [0159]-[0160] ref FIG 10; [0172] ref FIG 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lander re: tracking data in a native application using session cookies with those of Mahaffey re: session cookies (Mahaffey : [0044];  [0136])  in order to provide a user with continuation of transactions/sessions across different devices (Lander : [0020]) 
Regarding Claim 16 Mahaffey teaches the system of claim 12, wherein the server is configured to store the authentication data, the authentication data comprising login data. (Mahaffey: [0061],[0063]; [0080] FIG. 2A) 
Regarding Claim 17 Mahaffey teaches the system of claim 12, wherein the server is configured to transmit a signal to the extension, the signal comprising the instruction (Mahaffey: [0092] ref FIGs 1, 2B “The signals processed within the system include the request for the credentials … the returned credentials or other data object in either encrypted or decrypted format, an encryption key, and any other appropriate signal for the data objects and transactions within the system”)


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marchovecchio et al (US 2019/0057204 A)  (Abstract; [0031]; [0051]; [0065]  FIG 1);
Mohomad Abdul et al (US 2020/0007530 A1)  ([0078]-[0079]; [0085]; [0093]; [0118]-[0120] ref FIG 7; [0168]; [0175]-0176]; FIGs 10, 11) 
Foster et al (US 2004/0073666 A1)  ([0026]-[0028] ref FIG 4; [0037]; [0041]; [0043]-[0044] ref FIG 6D) 
Grajek et al (US 2015/0244706 A1)  ([0030]-[0031]; [0059]; [0107]; FIG 5) 
Haugsnes  (US 2015/0334102 A1) ([0018]-[0019]; [0046] FIG. 3 illustrates a process that may be implemented by the frontend framework. With reference to FIGS. 1 and 6, a remote host 40 may access a network (web) application 30 by transmitting an HTTP GET or POST request. A browser cookie may be appended to the HTTP request …. The HTTP Request may also include credentials either in the header or appended in a cookie; [0060]  ref FIG 4 ; [0070]) 
Levergood et al (US 2008/0201344 A1)  ([0030]; [0036]; [0051]; FIG 2B) 
Foster et al (US 2004/0073666 A1)  ([0026]-[0028]; [0037]; [0041]-[0044])
Brinskelle (US 2019/0354709 A1) (Abstract; [0088]-[0092]; [0206] ref FIG 5; [0422]-[0427])





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ROBERT A SHAW/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455